Title: From Benjamin Franklin to Lord Kames, 27 January 1762
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


My dear Lord,
London, Janry. 27, 1762
I was encourag’d by your Favour of the 22d. of November, to hope that the Beginning of the New Year would have brought me the Pleasure and Improvement I expect from the Perusal of your Elements of Criticism. As yet I hear nothing of any Copies being come to London; and I grow a little impatient.

I am now so much employ’d in Preparation for my Return to America, that tho’ I may while I stay here find Time to read what I so much desire to read, I see I shall find none to write what you in so obliging a Manner urge me to write. When I am once again at home, I have reason to expect a good deal of Leisure, and purpose seizing the first Opportunity of compleating a Work which I flatter myself will be useful to many, and afford some Reputation to its Author.
I am griev’d that you should live in a smoaky Room at Edinburgh, and that it is so difficult at this Distance to employ any Skill I may have in these Matters for your Relief. Perhaps I may be able to advise something after being inform’d of the following Particulars. Does the Chimney refuse constantly to carry Smoke, or is it only at particular Times? Is it in a calm Season, or only when Winds blow? If when Winds blow, what is its Situation? that is, What Point of the Compass does the Opening of the Chimney within your Room face towards, and what Winds chiefly affect it? Does the Smoke only come down in Puffs while the Wind blows, and at Times go well up, or does it constantly lag below and come continually into the Room more or less? Does it in calm Seasons smoke only when the Door is shut, and carry Smoke well up when a Door or Window is left open? What Distance is the Door from the Chimney, and how is it situated with respect to the Chimney? What is the Situation of your high Street in Edinburgh, with respect to the Compass? On which Side of the Street is the House you live in; and is the Room you speak of, in the Front or back Part of the House? Are there any Buildings near that are much higher than that you live in; and how are they situated with respect to it? What are the Dimensions of the Opening of your Chimney in the Room, and what the Dimensions of the Funnel? You will, I am afraid, hardly see a Reason for some of these Questions; and it would be too much for a Letter to explain them all properly. And after all perhaps I can give you no better Advice, than you might receive from a very ingenious Man you have with you, I mean Mr. Russel the Surgeon. There are I think 5 or 6 different Cases of smoaky Chimnies; all (except one) to be cured by different Means; and that one seems to me at present absolutely incurable. Chimneys in this Case, from what I remember of the Situation of Buildings in Edinburgh, I should fear you have more in proportion than any other Town in Britain. But Workmen, ignorant of Causes, are like Quacks, always tampering; applying the Remedy proper in one Case to another in which it is improper, as well as attempting the Cure of what from the Nature of Things is not to be cured.
My Son joins with me in the most cordial Congratulations to you and Lady Kaims on the Marriage of your Daughter so much to your Satisfaction, and with such a Prospect of Happiness to herself. She was indeed a Favourite with us both. Pray intimate to her and to your Son in law that we sincerely wish them every kind of Felicity. Our Compliments likewise to your valuable Son.
I thank you for the kind Reception my young Friend Morgan informs me you have been so good as to afford him. With the truest Esteem and Respect, I am, My dear Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
P.S. Feb. 11. This Letter was to have gone with Mr. Alexander, but miss’d that Opportunity.
 Addressed: To / The Rt. Honble Lord Kaims / Edinburgh / per / J Bullock
Endorsed: 1762 Jan. 27
